Citation Nr: 1525892	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  12-20 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than September 6, 2011, for the assignment of a 100 percent schedular rating for service-connected dysthymia, major depression, and anxiety disorder (hereinafter, "acquired psychiatric disorder).

2.  Entitlement to an effective date earlier than September 6, 2011, for the grant of entitlement to special monthly compensation (SMC) at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to July 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, established a 100 percent schedular rating for the Veteran's service-connected acquired psychiatric disorder, and granted SMC based on being housebound, effective from September 6, 2011.  The Veteran appealed, contending she was entitled to earlier effective dates for both benefits.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2015.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  The record reflects the Veteran filed an increased rating claim for her service-connected acquired psychiatric disorder that was received by VA on April 14, 2010, and that it was still pending at the time of the January 2012 rating decision that assigned the 100 percent rating.

2.  The record reflects it was factually ascertainable the Veteran satisfied the criteria for a 100 percent schedular rating for her service-connected acquired psychiatric disorder as of April 14, 2010.

3.  The criteria for assignment of a SMC at the housebound rate were met as of April 14, 2010, when the Veteran had a 100 percent rating for her acquired psychiatric disorder (as granted by this decision), and additional disabilities independently rated at 60 percent or more.  


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of April 14, 2010, for the assignment of a 100 percent schedular rating for the Veteran's service-connected acquired psychiatric disorder are met.  38 U.S.C.A. §§1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.3, 4.7, 4.130 (2014).

2.  The criteria for an earlier effective date of April 14, 2010, for the grant of SMC at the housebound rate are met.  38 U.S.C.A. §§ 1114, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.351, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In this case, however, the Board finds the Veteran is entitled to an earlier effective date of April 14, 2010, for both the assignment of a 100 percent schedular rating for her psychiatric disorder and the grant of SMC at the housebound rate.  The Veteran explicitly testified at her April 2015 hearing that this was the benefit she was seeking on appeal.  Transcript pp. 3, 6.  The United States Court of Appeals for Veterans Claims (Court) has held a claimant can limit their claim to a specific disability rating, and the Board finds no reason why that rationale should not apply to a specific effective date.  See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the Board's decision represents a complete grant of the benefit the Veteran was seeking on appeal.  Accordingly, no further discussion of VA's duties to assist and notify is warranted with respect to this case.  Similarly, the Board finds no reason to discuss the undersigned VLJ's duties in conducting the April 2015 hearing as outlined in the case of Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In general, the effective date for an increase will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2). 

In order for entitlement to an increase in disability compensation to arise, the disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under § 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred; that this section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.

Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Hazan, 10 Vet. App. at 521.

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  Any communication or action, indicating an intent to apply for one or more benefits, under the laws administered by VA, from a claimant may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. 3.155.

"Application" is not defined in the statute.  However, in the regulations, "claim" and "application" are considered equivalent and are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The United States Court of Appeals for the Federal Circuit (Federal Circuit), in Rodriguez, supra, pointed out that for purposes of establishing the requirements and procedures for seeking veterans' benefits, a claim, whether "formal" or "informal" must be "in writing" in order to be considered a "claim" or "application" for benefits, and that the provisions of 38 C.F.R. § 3.1(p) define "claim," informal as well as formal, as a "communication in writing."  Further, the Federal Circuit stated that when 38 C.F.R. § 3.155(a) refers to "an informal claim," it necessarily incorporates the definition of that term in 38 C.F.R. § 3.1(p) as a "communication in writing."  The Federal Circuit also pointed out the provisions of 38 C.F.R. § 3.155(a) make clear that there is no set form that an informal written claim must take.  All that is required is that the communication "indicat[e] an intent to apply for one or more benefits under the laws administered by the Department," and "identify the benefits sought."

In this case, the Veteran contends that she filed an increased rating claim for her service-connected acquired psychiatric disorder on April 14, 2010, prior to the current September 2011 effective date; that she regularly pursued this claim from that time; that she received correspondence from VA in January 2011 which indicated development was still ongoing with that claim; and that there was no decision from the date of that correspondence to the January 2012 rating decision that granted the 100 percent rating and SMC.  Consequently, she contends the effective date for these benefits should be from April 14, 2010.

The Board observes that the record does include a statement from the Veteran which was received by VA on April 14, 2010; and in which she expressly indicates she was seeking an increased rating for her service-connected acquired psychiatric disorder.  Granted, a rating decision was promulgated in November 2010 which addressed this claim; and the Veteran was notified of this decision by correspondence dated in that same month.  Further, the June 2012 Statement of the Case (SOC) essentially found that decision was final in that the Veteran did not appeal; and intimated that an effective date could not be earlier than her new claim from September 6, 2011.

The Board observes, however, that the Veteran was correct in stating that VA sent her correspondence in January 2011 which indicated that the increased rating claim for her service-connected acquired psychiatric disorder was still ongoing.  In other words, VA's own actions reflect that the April 2010 claim was still ongoing after the November 2010 rating decision.  Moreover, it has been recognized the Veteran contended she was entitled to an increased rating in September 2011, less than a year after the notification of the November 2010 rating decision.  In short, there is evidence the Veteran disagreed with the schedular rating assigned for her service-connected acquired psychiatric disorder within the appeal period of the November 2010 rating decision.  See 38 C.F.R. §§ 20.201, 20.302.  Further, Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Here, the January 2012 rating decision determined the Veteran was entitled to a 100 percent schedular rating based upon the findings of a September 2011 VA examination.  Inasmuch as there was evidence of record within a year of the November 2010 rating decision that has been recognized as warranting a higher rating, this evidence is clearly new and material.

In view of the foregoing, the Board must find that the November 2010 rating decision was not a final adjudication of the Veteran's April 2010 increased rating claim for her service-connected acquired psychiatric disorder.  As such, this claim was still ongoing at the time of the January 2012 rating decision which granted the 100 percent schedular rating and the SMC benefits.  Consequently, the Board finds that the date of claim is April 14, 2010.

With respect to the issue of whether it was factually ascertainable the Veteran satisfied the schedular criteria for a 100 percent rating, the Board notes that the September 2011 VA examination explicitly found her service-connected acquired psychiatric disorder had resulted in total occupational and social impairment while the prior October 2010 VA examination did not.  However, both of these VA examinations, which were completed by the same examiner, included similar findings.  For example, both examinations expressly found that her service-connected acquired psychiatric disorder had resulted in the intermittent inability to perform activities of daily living; and such a finding is associated with the criteria for a 100 percent rating.  See 38 C.F.R. § 4.130.  In addition, the October 2010 VA examination assigned a global assessment of functioning (GAF) score of 47, while the September 2011 VA examination assigned a GAF score of 43.  Such designations are based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Further, GAF scores of 41 to 50 are recognized as demonstrating the same level of impairment.  See Diagnostic and Statistical Manual of Mental Disorders, Washington, DC, American Psychiatric Association (DSM) (which has been adopted by the VA in 38 C.F.R. 
§§ 4.125, 4.130).  Moreover, the law mandates resolving all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Relevant regulatory provisions also mandate resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.

In view of the foregoing, the Board finds that it was factually ascertainable the Veteran satisfied the schedular criteria for assignment of a 100 percent schedular rating for her service-connected acquired psychiatric disorder as of the April 14, 2010, date of claim.  As this is the benefit the Veteran explicitly stated she was seeking in this case, this appellate claim is granted.

Regarding the effective date for the grant of SMC at the housebound rate, the Board notes that such benefits are payable if a claimant has a single permanent disability rated 100 percent disabling, and has either additional service-connected disability or disabilities independently ratable at 60 percent or more or is permanently housebound by reason of service-connected disability or disabilities. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(d).  In this case, the Board has determined the Veteran is entitled to a single permanent disability rated 100 percent disabling as of April 14, 2010.  Further, she had additional service-connected disabilities as of that date that were independently ratable as 60 percent or more.  Specifically, migraine headaches, evaluated as 50 percent disabling; and irritable bowel syndrome, ratable as 30 percent disabling; which would actually warrant a combined rating of 70 percent.  See 38 C.F.R. § 4.25.  Therefore, the criteria for assignment of a SMC at the housebound rate were met as of April 14, 2010.  Once again, the Veteran has reported this is the benefit she is seeking on appeal with respect to this claim.  Accordingly, the benefit sought on appeal is granted.


ORDER

An earlier effective date of April 14, 2010, for the assignment of a 100 percent schedular rating for the Veteran's service-connected acquired psychiatric disorder is granted.  

An earlier effective date of April 14, 2010, for the grant of SMC at the housebound rate is granted.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


